 



Exhibit 10.1
 
 
 
EXTENSION OF FORBEARANCE
AND
AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT
dated as of March 23, 2007
between
ULTRALIFE BATTERIES, INC.
and
THE LENDERS PARTY THERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



EXTENSION OF FORBEARANCE
AND
AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT
     This Extension of Forbearance and Amendment Number Seven to Credit
Agreement (the “Amendment”), dated as of March 23, 2007, is made by and between
ULTRALIFE BATTERIES, INC. (the “Borrower”) and the Lenders party to the Credit
Agreement and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank)
as Administrative Agent for the Lenders (in such capacity, the “Agent”).
Statement of the Premises
     The Borrower, the Lenders and the Agent have previously entered into, among
other agreements, a Credit Agreement, dated as of June 30, 2004, which was
amended by Amendment Number One dated as of September 24, 2004, Amendment Number
Two dated as of May 4, 2005, Amendment Number Three dated as of August 5, 2005,
Amendment Number Four dated as of November 1, 2005, that certain waiver letter
dated May 3, 2006, Amendment Number Five dated June 29, 2006, that certain
waiver letter dated October 20, 2006, that certain waiver letter dated
November 30, 2006 as extended, and that certain Forbearance and Amendment Number
Six to Credit Agreement dated February 14, 2007 (collectively, the “Credit
Agreement”). The Borrower has requested that the Lenders and Agent grant the
Borrower additional time to comply with covenants contained in the Credit
Agreement and the Borrower, the Lenders and the Agent desire to amend the Credit
Agreement as referenced herein.
Statement of Consideration
     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
Agreement

  1.   Defined Terms. The terms “this Agreement”, “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

  2.   Extension of Forbearance. According to the terms of the forbearance
provisions contained within Amendment No. 6, the Forbearance Period, as defined
therein, shall terminate on or before March 23, 2007. Although the Borrower
continues not to be in compliance with the financial covenants set forth in
subsections (a) and (b) of Section 6.09 of the Credit Agreement for the fiscal
quarter ending December 31, 2006 and based on the information received to date,
does not contemplate being in compliance for the fiscal quarter ending March 31,
2007 (the “Additional Default”), Borrower has requested the Lenders to further
extend the Forbearance Period under the Amendment No. 6.

          Lenders and Agent agree, upon satisfaction of the conditions set forth
in Section 5 hereof, that:
          A. The “Forbearance Period” as set forth in Amendment No. 6 shall be
extended to the date which is the earliest of: (i) 5:01 p.m. (New York time) on
May 18, 2007; or (ii) the date on which the Required Lenders elect to terminate
the Forbearance Period upon the occurrence of an event described in Section 4(B)
of Amendment No. 6, or (iii) the date on which any subsequent amendments to the
Credit Agreement, relating to the Existing Event of Default, as modified hereby
or this Amendment, become effective. The parties hereto acknowledge and agree
that in each instance that the term

 



--------------------------------------------------------------------------------



 



 2 
“Forbearance Period” is used in the Credit Agreement and Amendment No. 6, the
same shall mean the Forbearance Period, as extended hereby.
          B. the “Existing Event of Default” as set forth in Amendment No. 6
shall be modified to also include the Additional Default.

  3.   Amendments. Effective upon the satisfaction of all conditions specified
in Section 5 thereof, the Credit Agreement is hereby amended as follows:

          A. Section 5.01 of the Credit Agreement is hereby amended so that in
subsection (h) hereof the phrase “(February 3, 2007 and March 3, 2007)” is
hereby superseded and replaced in its entirety to read “(February 3, 2007,
March 3, 2007, March 31, 2007 and May 5, 2007)”.
          B. Section 6.04 of the Credit Agreement is hereby amended so that
(i) in subsection (e) thereof, the period “.” at the end of such subsection is
hereby deleted and replaced with “; and” and (ii) the following subsection is
added at the end thereto:
“(h) loans or advances made by the Borrower to its employees for emergency
purposes, in accordance with the Borrower’s standard procedures, not to exceed
$25,000 at any one time outstanding”.

  4.   Representations. The Borrower hereby represents and warrants to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment; (ii) except the Existing Event of Default (as
modified hereby), no Default or Event of Default specified in the Credit
Agreement has occurred and is continuing, (iii) since the date of the Credit
Agreement, there has been no material adverse change in the financial condition
or business operations of the Borrower which has not been disclosed to Lenders;
(iv) the making and performance by the Borrower of this Amendment have been duly
authorized by all necessary corporate action, and do not, and will not,
(a) contravene the Borrower’s certificate of incorporation or by-laws,
(b) violate any law, including without limitation the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or any rule,
regulation (including Regulations T, U or X of the Board of Governors of the
Federal Reserve System) order, writ, judgment, injunction, decree, determination
or award, and (c) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, note, mortgage,
deed of trust or any other material instrument or agreement binding on the
Borrower or any Subsidiary or any of their properties or result in or require
the creation or imposition of any lien upon or with respect to any of their
properties; (v) this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms; (vi) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (a) the due execution, delivery or performance by the Borrower of
this Amendment or any other agreement or document related hereto or contemplated
hereby to which the Borrower is or is to be a party or otherwise bound, or
(b) the exercise by the Agent or any Lender of its rights under the Credit
Agreement as modified by this Amendment; and (vii) the security interests and
charges granted by the Borrower and its Subsidiary pursuant to the Security
Agreements continue to constitute valid, binding and enforceable, first in
priority Liens on the Collateral, subject only to Liens permitted under the
terms of the Security Agreements and Credit Agreement.

  5.   Conditions of Effectiveness. The effectiveness of each and all of the
modifications and waiver contained in the Amendment and the Forbearance is
subject to the satisfaction, in form and substance satisfactory to the Agent, of
each of the following conditions precedent:

 



--------------------------------------------------------------------------------



 



 3 
          A. Agent shall have received 4 duplicate original counterparts of this
Amendment executed by Borrower, Lenders and Agent.
          B. Agent shall have received a secretarial certificate of the Borrower
in a form reasonably acceptable to Agent, certifying that the June 29, 2006
secretary’s certificate of Borrower is true and correct as of the date of
execution hereof, and the authorizing resolutions and the incumbency of officers
of the Borrower remain in full force and effect.
          C. The representation and warranties contained in Section 4 hereof and
in the Credit Agreement shall be true, correct and complete as of the effective
date of this Amendment as though made on such date.

  6.   Reference to and Effect on Loan Documents.

          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “Amendment
No. 6,” or words of like import, and each reference in the other Loan Documents
to the Credit Agreement shall mean and be a reference to the Credit Agreement or
Amendment No. 6, as applicable, as amended hereby.
          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          C. The amendments set forth in Section 3 and the extended Forbearance
set forth in Section 2 hereto are only applicable and shall only be effective in
the specific instance and for the specific purpose for which made, are expressly
limited to the facts and circumstances referred to herein, and shall not operate
as (i) a waiver of, or consent to non-compliance with any provision of the
Credit Agreement or any other Loan Document, including specifically, but without
limitation, any further advances or loans made by the Borrower in contravention
of the terms of the Credit Agreement, (ii) a waiver or modification of any
right, power or remedy of either the Agent or any Lender under the Credit
Agreement or any Loan Document, or (iii) a waiver or modification of, or consent
to, any Event of Default or Default under the Credit Agreement or any Loan
Document.

  7.   Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment and the other documents related hereto, including the fees and
out-of-pocket expenses of counsel for Agent.     8.   Waiver and Release. As a
material inducement for, and in consideration of, the Lenders’ and Agent’s
agreements herein, the Borrower, by signing this Amendment, hereby forever
waives, releases, remises and discharges any and all rights to assert any and
all defenses to and setoffs, counterclaims, and claims of every kind against any
Lenders or Agent, its respective agents, servants, employees, officers,
directors and attorneys now existing or arising hereafter on the basis of
actions or events occurring on or prior to the date hereof. Each of the parties
signing this agreement confirms that the foregoing waiver and release is
informed and freely given.     9.   Representation by Counsel. Borrower hereby
represents and warrants to the Lenders and Agent that throughout the
negotiations, preparation and execution of this Amendment and the closing
hereunder, Borrower has been represented by legal counsel of its own choosing
and that this Amendment was entered into by the free will of Borrower and
pursuant to arm’s-length negotiations.     10.   Governing Law. This Amendment
shall be governed and construed in accordance with the laws of the State of New
York without regard to any conflicts-of-laws rules which would require the
application of the laws of any other jurisdiction.     11.   Headings. Section
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose.

 



--------------------------------------------------------------------------------



 



 4 

  12.   Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



 5 
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective representatives thereunto duly authorized as of
the date first above written.

              ULTRALIFE BATTERIES, INC.

 
       
 
  By:   /s/ Robert W. Fishback
 
       
 
  Name:   Robert W. Fishback
 
       
 
  Title:   Vice President of Finance and Chief Financial Officer
 
       
 
        ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A., as Agent

 
       
 
  By:   /s/ Thomas C. Strasenburgh
 
       
 
  Name:   Thomas C. Strasenburgh
 
       
 
  Title:   Vice President
 
       
 
        LENDERS:   JPMORGAN CHASE BANK, N.A.

 
       
 
  By:   /s/ Thomas C. Strasenburgh
 
       
 
  Name:   Thomas C. Strasenburgh
 
       
 
  Title:   Vice President
 
       
 
            MANUFACTURERS AND TRADERS TRUST COMPANY

 
       
 
  By:   /s/ Jon Fogle
 
       
 
  Name:   Jon Fogle
 
       
 
  Title:   Vice President
 
       

 